Citation Nr: 1403212	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy


INTRODUCTION

The Veteran served on active duty from July 1997 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his October 2009 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing be held at the RO.  Subsequently, in November 2009, the Veteran formally requested a video conference Board hearing.  In November 2013 correspondence, the RO notified the Veteran that his video-conference Board hearing was scheduled for a date in December 2013.  Later in December 2013, the Veteran's representative informed VA in signed correspondence that the Veteran wished to cancel this hearing.  As the Veteran has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012).  


FINDING OF FACT

In December 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal of the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2013, the Veteran's representative submitted a signed statement in which he stated the Veteran's intention to withdraw his claim for service connection for bilateral hearing loss.  This withdrawal is in writing (typewritten) and has been associated with the claims file.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.  


ORDER

The appeal concerning the claim for service connection for bilateral hearing loss is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


